IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF S.R., A MINOR        : No. 205 WAL 2016
CHILD                                   :
                                        :
                                        : Petition for Allowance of Appeal from
PETITION OF: A.R., NATURAL FATHER       : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.